 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   ANDREW P.                                )     CASE NO. CV 18-5070-JAK (AGR)
                                              )
12                            Plaintiff,      )
                                              )     JUDGMENT
13               vs.                          )
                                              )
14   ANDREW SAUL, Commissioner of             )
     Social Security,                         )
15                                            )
                              Defendant.      )
16                                            )
17
18         In accordance with the Order Accepting Findings and Recommendation of
19   United States Magistrate Judge filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that judgment is entered for the defendant, the
21   Commissioner of Social Security Administration.
22
23   DATED: October 18, 2019
                                              JOHN A A. KRONSTA
                                                        KRONSTADT
24                                           United States District Judge
25
26
27
28
